Citation Nr: 1646919	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for weight loss, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for a chest or cardiovascular disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

9.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 1987, and November 1990 to May 1991 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015, the Veteran was scheduled for a video-conference hearing with the Board.  He did not attend and has not requested rescheduling or offered an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2009 VA Form 21-526, the Veteran stated that he has received treatment from 1991 to the present at Northeastern Regional Hospital in Las Vegas, New Mexico.  The Board cannot point to any attempt by the RO to request these records, and they are not otherwise in the file.  An attempt to obtain these records must be made.

The Veteran's periods of service must be verified.  The two DD Forms 214 of record indicate service from May 1987 to December 1987, and November 1990 to April 1991.  However, an October 2009 VA Form 21-3101 indicates that the Veteran served in Southwest Asia through May 12, 1991.  Additionally, the claims file contains service treatment records (STRs) from various points outside of these dates of service, including 1986, 1988, and 1989, for example.

A VA examination is also needed.  The Veteran is competent to report current symptoms of joint pain, fatigue, skin problems, weight problems, chest pain, headaches, gastrointestinal problems, and sleep problems.  Moreover, the record shows a post-service right ankle fracture, and a January 2010 VA examiner documented irritable bowel syndrome, folliculitis, and tension headaches.  STRs show right Achilles tendonitis in July 1987, various joint pains including back and knee pain in November 1987 and June 1987 respectively, skin problems in September 1987 January 1991, and gastrointestinal problems in March 1991.  The January 2010 VA examiner provided no medical opinion on etiology for any disorder, but the report indicates a relationship between many of the current symptoms and the service-connected posttraumatic stress disorder (PTSD), without rationale.  As such, a clear opinion on a direct and secondary basis, as well as based on the Veteran's Gulf War exposures, for each disorder must be obtained.

Accordingly, the case is REMANDED for the following action:
1.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from Northeastern Regional Hospital in Las Vegas, New Mexico, as identified in the September 2009 VA Form 21-526.

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

3. Afford the Veteran a VA examination(s) to obtain an opinion as to the etiology of each claim on appeal (his right ankle disorder, joint pain, chronic fatigue, skin disorder, weight loss, chest or cardiovascular disorder, headaches, gastrointestinal disorder, and sleep disorder.)

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions for each disorder on appeal:

The examiner must provide an opinion as to (i.) whether any of these disorders began during active service or is related to any incident of service, (ii.) whether any of these disorders were (a) caused or (b) aggravated (chronically worsened) by the service-connected PTSD, and (c) whether any disorder constitutes an undiagnosed illness or a medically unexplained chronic multisystem illness.

In rendering the opinions, the examiner must address the 
service treatment records documenting right Achilles tendonitis in July 1987, various joint pains including back and knee pain in November 1987 and June 1987 respectively, skin problems in September 1987 January 1991, and gastrointestinal problems in March 1991.  The examiner must also address the January 2010 VA examination report suggesting a relationship between many of the current symptoms and PTSD.  

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

